                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                                  Case No. 20-cv-676 (SRN/DTS)

                                                                 DEFAULT JUDGMENT
       v.                                                        AND FINAL ORDER OF
 $63,526 IN U.S. CURRENCY, and                                          FORFEITURE
 $583 IN U.S. CURRENCY,

                     Defendants.


      The United States moves for an order: (1) granting default judgment against Peter

Phia Xiong, Mai Bou Vang, Payne Avenue Wine and Spirits, Inc., and all unknown persons

and entities who have failed to file a verified claim to the defendant currency and answer

to the Complaint for Forfeiture In Rem; and (2) for a Final Order of Forfeiture as to the

defendant currency. The Court grants the motion, finding that:

      1.     The United States filed a Verified Complaint for Forfeiture In Rem on March

5, 2020, alleging that $63,526 in United States Currency and $583 in United States

Currency (together, “the Defendant Currency”) is subject to forfeiture pursuant to

21 U.S.C. § 881(a)(6);

      2.     The Clerk of Court issued a Warrant of Arrest and Notice In Rem on March

6, 2020, directing the U.S. Customs and Border Protection Service to arrest the Defendant

Currency and to serve all persons thought to have a potential interest in the Defendant

Currency with a copy of the Complaint for Forfeiture In Rem, and the Warrant of Arrest

and Notice In Rem;
       3.     The United States served the Notice of Judicial Forfeiture Proceedings, the

Verified Complaint for Forfeiture In Rem, and the Warrant of Arrest and Notice In Rem,

on the following people:

       Mai Bou Vang, via Certified Mail, return receipt dated March 11, 2020;

       Peter Phia Xiong c/o Mark R. Gaertner, Esq., via Certified Mail, return receipt dated
       March 12, 2020; and

       Peter Phia Xiong, individually and as registered agent for Payne Avenue Wine and
       Spirits, via Certified Mail, return receipt dated April 25, 2020.

       4.     Pursuant to Rule G(4)(a)(iv)(C), the U.S. Attorney’s Office posted a

Notice of Forfeiture on an official government internet site (www.forfeiture.gov) for at

least 30 consecutive days, beginning on March 7, 2020;

       5.     No verified claim or answer has been filed, and the time for filing a claim

and answer has expired under Rule G(5), Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions;

       6.     On approximately April 22, 2021, Peter Phia Xiong contacted counsel for the

Government, stating that he does not contest the forfeiture;

       Therefore, based on the above and all of the files and records in this action, IT IS

HEREBY ORDERED that:

       1.     The United States’ Motion for Default Judgment and Final Order of

Forfeiture [Doc. No. 8] is GRANTED;

       2.     A default judgment is entered against Peter Phia Xiong, Mai Bou Vang,

Payne Avenue Wine and Spirits, Inc., and all unknown persons and entities having an

interest in the Defendant Currency for failure to file a claim against the Defendant


                                             2
Currency and an answer to the Verified Complaint for Forfeiture In Rem as required by 18

U.S.C. § 983(a)(4)(A) and (B), and Rule G(5) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions; and

      3.     The Defendant Currency is forfeited to the United States pursuant to 21

U.S.C. § 881(a)(6) for disposition in accordance with law.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

 Dated: June 3, 2021                            s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge




                                            3
